Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/344.930 filed on April 25, 2019 is presented for examination by the examiner. The amended claims submitted February 10, 2022 in response to the office action mailed November 19, 2021 are under examination. Claims 1-20 are pending, all of which have been amended by at least the amendments to claim 1. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/01/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 9-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. USPGPub 2010/0208328 A1 (hereafter Heikenfeld) in view of Hendriks et al. USPGPub 2006/0152672 A1 (hereafter Hendriks).
Regarding claim 1, Heikenfeld teaches a device (electrofluidic device 100 of Fig. 1A) “comprising:
a lens (central portion of 100 containing first region 112) comprising a first portion (first substrate 102) and a second portion (second substrate 110) disposed opposite each other (see Fig. 1A) and a first cavity (first region 112) between the first portion and the second portion (see Fig. 1A);
a frame (peripheral portion of 100 containing second region 114 and mesa 104) surrounding the lens (the periphery surrounds the central portion, see Fig. 1A) and supporting the lens (the lens is disposed in mesa 104 and supported thereby), the frame having a second cavity (second region 114) defined by an inner surface of the frame (the second region is defined by the inner surfaces of 110 and 104), wherein the second cavity is in communication with the first cavity to form an interior space (paragraph [0037]: “The first and second regions 112, 114 of the fluid vessel have a fluidic connection such that the polar fluid 118 can move between the first and second regions 112, 114.”);
a colored liquid (non-polar fluid 120 paragraph [0062]: “The non-polar fluid 120 can further contain a colorant, including soluble dyes, organic pigments, inorganic pigments, or combinations thereof.”) disposed in the interior space (see e.g. Fig. 1A);
a first hydrophobic dielectric film (hydrophobic dielectric coating 115) disposed on the inner surface of the frame (115 is disposed on the inner surface of the second substrate 110 including the portion thereof that is in the frame region);

a second electrode (the wire or conductive coating that connects terminal 127 to the polar fluid 118 see paragraph [0040]: “The electrical connection between the terminal 127 and the polar fluid 118 can be a wire or a conductive coating formed on a surface of the electrofluidic device 100 suitable to maintain voltage connection with the polar fluid 118 for all positions of the polar fluid 118 in the first or second regions 112, 114”) disposed in the interior space formed by the first cavity of the lens (the wire or conductive coating must extend to the first region 112 in order to remain in contact with the polar fluid 118 when 118 is only in the first region 112) and the second cavity of the frame (the wire or conductive coating is in the second cavity, second region 114 because the second region 114 is between the terminal 127 and the polar fluid 118) and in contact with the colored liquid (the wire or conductive coating that connects 127 to 118 will also be in contact with the colored liquid, non-polar fluid 120).”
However, Heikenfeld fails to teach “Spectacles comprising: a lens”
Hendriks teaches “Spectacles (paragraph [0004]: “sunglasses”) comprising: 
a lens (paragraph [0004]: “electro-wetting lens”) comprising a first portion (transparent rear wall 110) and a second portion (transparent front wall 120) disposed opposite each other (see Fig. 1A) and a first cavity (cavity 140) between the first portion and the second portion (see Fig. 1A and paragraph [0025]: “a transparent rear wall 110 and a transparent front wall 120 defining a cavity 140 between them”);
a frame (frame 210) surrounding the lens and supporting the lens (see Fig. 5 this is what sunglasses frames do)…
a colored liquid (paragraph [0011]: “the second fluid is a colored conductive and/or polar fluid” or paragraph [0053]: “For instance, the first fluid may have a green tint, the second fluid may have a red 
a first hydrophobic dielectric film (hydrophobic insulator 130 paragraph [0013]: “a hydrophobic insulator is formed on the ring-type electrode and the front wall is … coated with a hydrophobic layer”) disposed on the inner surface (see location of 130 on the inner surface of 120 in Fig. 1A)…
a first electrode (ring-electrode 150) disposed between the inner surface of the frame and the first hydrophobic dielectric film (see Fig. 1A and paragraph [0025] “a hydrophobic insulator 130 formed on the ring-type electrode 150”); and
a second electrode (rear electrode 160) disposed in the interior space formed by the first cavity of the lens (160 is in cavity 140) and… in contact with the colored liquid (160 is in contact with the second fluid see paragraph [0026]: “the second fluid is the fluid nearest the rear wall 110”).”
Hendriks further teaches that such an application of an electro-wetting lens to a pair of spectacles enables “sunglasses [which] may be altered in opacity at the will of a user and not necessarily at the dictate of ambient light or other conditions” (paragraph [0005]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electro-wetting device of Heikenfeld into a pair of spectacles as taught by Hendriks for the purpose of creating a pair of sunglasses which “may be altered in opacity at the will of a user and not necessarily at the dictate of ambient light or other conditions” as taught by Hendriks (paragraph [0005]).
	Regarding claim 4, Heikenfeld teaches “further comprising a second hydrophobic dielectric film (paragraph [0038] “the electrofluidic device includes two capacitors 106a, 106b, each having a hydrophobic surface” thus in addition to hydrophobic film 115, there is also a hydrophobic film on capacitor 106b) disposed on an inner surface of the first portion (paragraph [0037] “the first and second regions 112, 114 are suitably hydrophobic”).”
Regarding claim 5, Heikenfeld teaches “further comprising a hydrophilic dielectric film (paragraph [0096] “hydrophobic electrode 188 were coated with Microchem SU-8 photo-epoxy (hence not being hydrophobic but mildly hydrophilic)”) disposed on an inner surface of the second portion (see Fig. 9A).”
Regarding claim 6, Heikenfeld teaches “further comprising a hydrophilic dielectric film (paragraph [0096] “hydrophobic electrode 188 were coated with Microchem SU-8 photo-epoxy (hence not being hydrophobic but mildly hydrophilic)”) disposed on an inner surface of the second portion (see Fig. 9A).”
Regarding claim 9, Heikenfeld teaches “wherein the colored liquid comprises one of a polar liquid and a non-polar liquid (Heikenfeld teaches both options simultaneously, paragraph [0037]: “a first fluid that can be a polar fluid 118, a second fluid that can be a non-polar fluid 120”).”
Regarding claims 10 and 18-20, the Heikenfeld-Hendriks combination teaches the spectacles of claims 1 and 4-6 and Heikenfeld further teaches “further comprising a control device (voltage source 126 which is a control device in that it is “operable to provide a stimulus and alter the appearance of the electrofluidic device 100” paragraph [0040]) coupled to the first electrode and the second electrode for controlling movement of the colored liquid (paragraph [0040] “A first terminal 125 of the voltage source 126 is electrically connected to the electrode 113 of the capacitor 106a while a second terminal 127 of the voltage source 126 is electrically connected to the polar fluid 118… The electrical connection between the terminal 127 and the polar fluid 118 can be a wire or a conductive coating formed on a surface of the electrofluidic device 100 suitable to maintain voltage connection with the polar fluid 118 for all positions of the polar fluid 118 in the first or second regions 112, 114.”).”
Regarding claim 11, the Heikenfeld-Hendriks combination teaches the “spectacles according to claim 10,” and Heikenfeld further teaches “wherein the control device comprises a power switch 
Hendriks teaches “a mode selection (selection between a maximum light transmission state and a reduced light transmission state see paragraph [0052]) switch (knob 240) located at one of the frame and an arm of the spectacles (see Fig. 5, knob 240 is at the frame 210, see also paragraph [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knob for manual adjustment of the transmission between a maximum transmission state and a reduced transmission state as taught by Hendriks in the device of the Heikenfeld-Hendriks combination for the purpose of allowing manual operation of the sunglasses as taught by Hendriks paragraphs [0051]-[0052].
Heikenfeld is also silent regarding “a photosensitive device located on the frame.”
Hendriks teaches “a photosensitive device (paragraph [0055] “opto-electronic element” that detects ambient lighting conditions) located on the frame (the frame can be considered to be both frame 210 and arms 220, in which case the only possible location of the opto-electronic element is on the frame).”
Hendriks further teaches (paragraph [0055]): “if it is desired to change tint according to ambient lighting conditions than an opto-electronic element such as a light dependent resistor may be employed in place of a manually variable resistor.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a photosensitive device as taught by Hendriks into the spectacles of the Heikenfeld-Hendriks combination for the purpose of automatically changing the tint according to ambient lighting conditions as taught by Hendriks (paragraph [0055]).
Regarding claim 12, the Heikenfeld-Hendriks combination teaches the “spectacles according to claim 11,” and Heikenfeld further teaches “wherein the control device further comprises … a power 
	Hendriks teaches “wherein the control device further comprises a first resistor (paragraph [0055] “light dependent resistor”), a variable resistor (paragraph [0051] “variable resistor” where both resistors can be present see paragraph [0017] “Manual and/or automatic adjustment means” where manual and automatic adjustment means that both the variable resistor of the manual mode and the light dependent resistor the automatic mode are present), and a power source (that which supplies voltage, see e.g. paragraph [0040]).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate both a first resistor and a variable resistor as taught by Hendriks to the control device of the Heikenfeld-Hendriks combination for the purpose of supporting both an automatic and a manual mode of operation as taught by Hendriks paragraph 40. 
Regarding claim 14, the Heikenfeld-Hendriks combination teaches the “spectacles according to claim 11,” and Heikenfeld further teaches “wherein the control device further comprises … a power source (voltage source 126).” However, Heikenfeld fails to teach “wherein the control device further comprises a variable resistor”.
	Hendriks teaches “wherein the control device further comprises a variable resistor (paragraph [0051] “variable resistor”), and a power source (that which supplies voltage, see e.g. paragraph [0040]).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a variable resistor as taught by Hendriks to the control device of the Heikenfeld-Hendriks combination for the purpose of supporting a manual mode of operation as taught by Hendriks paragraph 40. 

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. USPGPub 2010/0208328 A1 (hereafter Heikenfeld) in view of Hendriks et al. USPGPub 2006/0152672 A1 (hereafter Hendriks) as applied to claim 1 above, and further in view of Ho USPGPub 2017/0287410 A1 (hereafter Ho).
Regarding claim 2, the Heikenfeld-Hendriks combination teaches the “spectacles according to claim 1” however, Heikenfeld and Hendriks are silent regarding “wherein the frame is elastic.”
Ho teaches an electrofluidic device “wherein the frame is elastic (paragraph [0008] “a housing frame made of elastic material”).”
It has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
The device of the Heikenfeld-Hendriks combination teaches the spectacles of claim 2 except for the material of the frame. Ho teaches that such a frame for an electro-wetting/electrofluidic device can be made of an elastic material (Ho paragraph [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the material of the frame of the electro-wetting lens of the Heikenfeld-Hendriks combination an elastic material as taught by Ho (paragraph [0008]) since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 16, Heikenfeld further teaches “further comprising a control device (voltage source 126 which is a control device in that it is “operable to provide a stimulus and alter the appearance of the electrofluidic device 100” paragraph [0040]) coupled to the first electrode and the second electrode for controlling movement of the colored liquid (paragraph [0040] “A first terminal 125 of the voltage source 126 is electrically connected to the electrode 113 of the capacitor 106a while a second terminal 127 of the voltage source 126 is electrically connected to the polar fluid 118… The electrical connection between the terminal 127 and the polar fluid 118 can be a wire or a conductive coating formed on a surface of the electrofluidic device 100 suitable to maintain voltage connection with the polar fluid 118 for all positions of the polar fluid 118 in the first or second regions 112, 114.”).”

Claims 3 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. USPGPub 2010/0208328 A1 (hereafter Heikenfeld) in view of Hendriks et al. USPGPub 2006/0152672 A1 (hereafter Hendriks) and Ho USPGPub 2017/0287410 A1 (hereafter Ho) as applied to claim 2 above, and further in view of Hu et al. USPGPub 2013/0050608 A1 (hereafter Hu).
Regarding claim 3, the Heikenfeld-Hendriks-Ho combination teaches the “spectacles according to claim 2, however, Heikenfeld, Hendriks and Ho fail to teach “further comprising an elastic support portion adjacent the frame and providing support between the first portion and the second portion.”
Hu teaches a display with a flexible area fa, “comprising an elastic support portion (supports 130 and 150 are in flexible area fa, and thus must also be flexible/elastic) adjacent the frame (130 are adjacent the non-flexible areas fn) and providing support between the first portion (120) and the second portion (110).”
Hu further teaches that supporting structures 130 and sub-supporting structures 150 can be disposed in the flexible area “so that the structure of the flexible area fa is more stable and the display quality of the flexible display 100 can be more stably maintained” (paragraph [0019]). 

Regarding claim 17, Heikenfeld further teaches “further comprising a control device (voltage source 126 which is a control device in that it is “operable to provide a stimulus and alter the appearance of the electrofluidic device 100” paragraph [0040]) coupled to the first electrode and the second electrode for controlling movement of the colored liquid (paragraph [0040] “A first terminal 125 of the voltage source 126 is electrically connected to the electrode 113 of the capacitor 106a while a second terminal 127 of the voltage source 126 is electrically connected to the polar fluid 118… The electrical connection between the terminal 127 and the polar fluid 118 can be a wire or a conductive coating formed on a surface of the electrofluidic device 100 suitable to maintain voltage connection with the polar fluid 118 for all positions of the polar fluid 118 in the first or second regions 112, 114.”).”

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. USPGPub 2010/0208328 A1 (hereafter Heikenfeld) in view of Hendriks et al. USPGPub 2006/0152672 A1 (hereafter Hendriks) as applied to claim 1 above, and further in view of Lee et al. USPGPub 2013/0050807 A1 (hereafter Lee).
	Regarding claims 7 and 8, the Heikenfeld-Hendriks combination teaches the “spectacles according to claim 1,” however, Heikenfeld and Hendriks fail to teach (claim 7) “wherein a distance between the first portion and the second portion is configured to generate a capillary force for driving the colored liquid”; and (claim 8) “wherein the distance between the first portion and the second portion is about 1 mm.”

	Lee further teaches that controlling the size controls the capillary forces which in turn dictates the necessary driving voltage (see paragraph 58 and Table 2).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	The spectacles of the Heikenfeld-Hendriks combination differs from the claimed invention in that Heikenfeld and Hendriks do not disclose the appropriate width of the cavity region. Lee teaches that a width of 1 mm is within the reasonable choices for widths of the cavity (see Table 2) that has a capillary action (see paragraph [0058]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a width of 1 mm for the cavity of the spectacles of the Heikenfeld-Hendriks combination as taught by Lee since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art, taken either singly or in combination, fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the mode selection switch comprises a first terminal, a second terminal, and a third terminal, wherein the first terminal of the mode selection switch is capable of being selectively coupled to one of the second terminal of the mode selection switch and the third terminal of mode selection switch, wherein the second terminal of the mode selection switch is coupled to a first terminal of the photosensitive device, wherein a second terminal of the photosensitive device is coupled to a first terminal of the power switch, wherein a second terminal of the power switch is coupled to a first terminal of the first resistor, wherein a second terminal of the first resistor is coupled to a first terminal of the power source, wherein a second terminal of the power source is coupled to the first terminal of the mode selection switch, wherein the third terminal of the mode selection switch is coupled to a first terminal of the variable resistor, wherein a second terminal of the variable resistor is coupled to the first terminal of the power switch, and wherein one of the first electrode and the second electrode is coupled to the first terminal of the power switch, and the other of the first electrode and the second electrode is coupled to the second terminal of the power source.”
Regarding claim 15, the prior art, taken either singly or in combination, fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the mode selection switch comprises a first terminal, a second terminal, and a third terminal, wherein the first terminal of the mode selection switch is capable of being selectively coupled to one of the second terminal of the mode selection switch and the third terminal of the mode selection switch, wherein the second terminal of the mode selection switch is coupled to a first terminal of the photosensitive device, wherein a second terminal of the photosensitive device is coupled to a first terminal of the power source, wherein the third terminal of the mode selection switch is coupled to a first terminal of the variable resistor, wherein a second terminal of the variable resistor is coupled to the first terminal of the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872